Citation Nr: 0529694	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  05-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for scarring of the right 
wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1945 to 
December 1946 and from September 1948 to July 1949.

This appeal (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a January 2005 
rating decision.  The veteran filed his notice of 
disagreement in February 2005, the RO issued a statement of 
the case in July 2005, and the veteran perfected his appeal 
in August 2005.  


FINDING OF FACT

The preponderance of evidence relates that the veteran has 
scarring on his right wrist arising from an in-service 
automobile accident. 


CONCLUSION OF LAW

The criteria for service connection for scarring of the right 
wrist are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran has asserted (such as in an August 2005 Form 9 
and (through his representative) in an October 2005 informal 
hearing presentation) that he has a scar on his right wrist 
which is the result of an in-service automobile accident.

Service medical records confirm that the veteran was 
hospitalized in February 1949 after injuring his right hand 
in a jeep accident.  A physical examination at the time of 
hospitalization revealed multiple abrasions and contusions 
over his face and arms, as well as a deep punched-out 
laceration of the ulnar side of his right wrist.  His wounds 
were debrided carefully without anesthesia and treated with 
intermittent saline soaks and dry dressings.  In the final 
summary of the hospitalization, his wounds were noted to have 
healed without incident and he was determined to be ready for 
discharge with his condition listed as improved.  A treatment 
note from early March 1949 indicated that the veteran had a 
healing laceration of his right wrist.  While the medical 
officer indicated no significant abnormality with regard to 
the veteran's skin, including any scars on his separation 
physical in July of 1949, the medical officer also failed to 
note the scar from the veteran's appendectomy which was later 
service-connected.

At an orthopedic examination in August 1976, the examiner 
noted superficial scarring over the ulnar side of the right 
wrist which was about 1.5 inches in diameter, and diagnosed 
the veteran as having a healed fracture of the right wrist 
with residual scar. 

In summary, medical records confirm that the veteran was 
involved in an automobile accident in service and was 
hospitalized for, in part, a laceration on his right wrist.  
Residual scarring on the right wrist was noted on a post-
service examination as well.  The veteran has consistently 
related his right wrist scarring to the in-service jeep 
accident, and no evidence has been presented reflecting that 
the scarring is actually due to an intervening cause.  
Although no medical professional has specifically related the 
current scarring to the accident in service, lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  A scar is readily noticeable 
without medical training, and, combined with the objective 
medical evidence, the Board finds the veteran's statements 
relating his wrist scarring to the in-service accident to be 
credible evidence in support of his claim.  In short, the 
preponderance of the evidence favors the claim for service 
connection for scarring of the right wrist, and it is 
therefore granted.  38 U.S.C.A. § 5107.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for scars of the right wrist is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


